Allowable Subject Matter
	Claims 1-20 are allowed.

Closest references found:
("20160035224")
	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
target region identifying unit configured to identify a target region for providing service by a plurality of flying objects serving as a stratospheric platform, the plurality of flying objects forming a wireless communication area on a ground by emitting a beam toward the ground while flying through the stratosphere; a flying object number retrieving unit configured to retrieve a number of the plurality of flying objects; a point retrieving unit configured to retrieve a point for each of a plurality of meshes obtained by dividing the target region; and an arrangement determination unit configured to determine an arrangement of the plurality of flying objects over the target region based on the number of flying objects and the point for each of the plurality of meshes

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649                                                                                                                                                                                             



PO